Name: Council Regulation (EC) No 836/1999 of 20 April 1999 suspending the application of Regulation (EC) No 3274/93 preventing the supply of certain goods and services to Libya
 Type: Regulation
 Subject Matter: consumption;  economic conditions;  United Nations;  international affairs;  Africa
 Date Published: nan

 Avis juridique important|31999R0836Council Regulation (EC) No 836/1999 of 20 April 1999 suspending the application of Regulation (EC) No 3274/93 preventing the supply of certain goods and services to Libya Official Journal L 106 , 23/04/1999 P. 0001 - 0001COUNCIL REGULATION (EC) No 836/1999of 20 April 1999suspending the application of Regulation (EC) No 3274/93 preventing the supply of certain goods and services to LibyaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof,Having regard to Common Position 1999/261/CFSP of 16 April 1999 defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning Libya(1),Having regard to the proposal from the Commission,(1) Whereas the Council adopted on 29 November 1993 Regulation (EC) No 3274/93 preventing the supply of certain goods and services to Libya(2);(2) Whereas the United Nations Security Council (UNSC) decided in its Resolution 1192 (1998) to suspend the measures set forth in its Resolutions 748 (1992) and 883 (1993) immediately after the UN Secretary-General has reported to the UNSC that the two persons charged with the bombing of Pan Am flight 103 have arrived in the Netherlands for the purpose of their trial before a Scottish court sitting in the Netherlands;(3) Whereas the UN Secretary-General has so reported on 5 April 1999,HAS ADOPTED THIS REGULATION:Article 1The application of Regulation (EC) No 3274/93 is hereby suspended.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 6 April 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 103, 20.4.1999, p. 1.(2) OJ L 295, 30.11.1993, p. 1.